United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.S., Appellant
and
U.S. POSTAL SERVICE, HOPE MILLS POST
OFFICE, Hope Mills, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-27
Issued: August 11, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On October 4, 2010 appellant filed a timely appeal from a July 27, 2010 merit decision of
the Office of Workers’ Compensation Programs (OWCP) regarding an overpayment of
compensation. Pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP properly found a $13,519.75 overpayment of
compensation for the period April 17, 2008 to October 24, 2009 as he received retirement
benefits and actual earnings while on compensation; and (2) whether OWCP properly denied
waiver of the overpayment.
On appeal, counsel does not contest the fact or amount of the overpayment. He asserts
that OWCP’s July 27, 2010 decision was “contrary to fact and law.”

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This is appellant’s second appeal before the Board in this case. By decision and order
issued June 19, 2009,2 the Board reversed April 16 and July 14, 2008 decisions of OWCP
terminating appellant’s wage-loss compensation and finding that he had no continuing disability
after April 15, 2008. The Board remanded the case to OWCP for resumption of wage-loss
compensation retroactive to April 16, 2008. The law and facts of the case as set forth in the
Board’s decision are incorporated by reference.
On July 1, 2009 appellant filed a claim for wage-loss compensation (Form CA-7) from
April 16, 2008 onward. He submitted an affidavit of earnings and employment (Form CA-1032)
stating that, during the 15-month period prior to June 26, 2009, he worked from March 18 to 28,
2009 for a self-storage company, earning a total of $328.61 as a receptionist. From April 2 to
July 1, 2009, appellant earned $6,055.00 working for a private-sector blood donation company.3
He also received disability retirement benefits through the Office of Personnel Management
(OPM) beginning on April 17, 2008.4
On July 16, 2009 OWCP placed appellant’s case on the periodic compensation rolls
retroactive to April 17, 2008. On July 14, 2009 it issued him an electronic $22,583.71 net
compensation payment covering the period April 17 to December 31, 2008, and a $2,400.14
payment for the period July 5 to August 1, 2009. OWCP deducted life and health insurance
premiums.
On August 24, 2009 appellant elected FECA benefits in lieu of OPM benefits effective
April 7, 2008. In an October 21, 2009 letter, OPM advised OWCP that, prior to his election of
benefits, appellant received $31,382.87 in retirement annuity benefits while receiving
compensation under FECA from April 17, 2008 to October 24, 2009. OPM directed OWCP to
repay those funds.
On October 28, 2009 OWCP issued a net compensation payment of $2,400.44 for the
period September 27 to October 24, 2009. On November 10, 2009 it issued a net compensation
payment of $20,753.23, by subtracting the $31,382.77 dual benefit amount from the $52,136.00
owed appellant for the period April 17, 2008 to September 30, 2009.
By notice dated February 23, 2010, OWCP advised appellant of its preliminary
determination that he received an overpayment in the amount of $13,519.75 for the period
April 17, 2008 to October 24, 2009 as he received a prohibited dual benefit from OPM while
2

Docket No.08-2477 (issued June 19, 2009).

3

In a June 19, 2009 report, Dr. Charles S. Haworth, an attending Board-certified neurosurgeon, diagnosed
degenerative disc disease at C6-7, T12-L3 and spondylolisthesis at L5-S1. He found appellant able to perform lightduty work. Dr. Haworth opined that appellant’s current work at the blood donation company was within his
physical limitations.
4

On August 11, 2009 OPM verified that appellant received $12,373.45 in disability retirement benefits from
May 1 to December 31, 2008 and $8,452.61 in disability retirement benefits from January through July 2009, after
deduction of appropriate health and life insurance premiums.

2

receiving compensation under FECA and had actual earnings from March 23 to July 1, 2009. It
calculated that appellant received $31,382.77 in compensation from April 17, 2008 to
October 24, 2009 although he was only entitled to $18,209.48, a difference of $13,519.75.5
OWCP found appellant at fault in creating the overpayment. Appellant was afforded 30 days to
request a telephone conference, prerecoupment hearing or a final decision based on the record.
OWCP also requested financial information and any additional arguments supporting waiver of
the overpayment.
In a March 4, 2010 letter, appellant, through counsel, requested a telephonic
prerecoupment hearing on the issues of fact, amount, fault and waiver. At the hearing held on
June 8, 2010, appellant asserted that he was not at fault as the overpayment was due solely to
OWCP error. He answered the hearing representative’s questions regarding his assets, expenses
and income. The hearing representative advised appellant to submit a detailed listing of his
income and expenses and copies of utility bills. Appellant did not submit any financial
documentation prior to July 27, 2010.
By decision dated and finalized July 27, 2010, OWCP’s hearing representative finalized
the fact and amount of the preliminary overpayment finding. However, the hearing
representative found that appellant was not at fault in creation of the overpayment as OWCP did
not advise him when his case was placed on the periodic rolls or when compensation payments
were issued. Although appellant was found to be without fault in the creation of the
overpayment, OWCP found that he had not justified waiver of recovery of the overpayment as he
failed to submit financial information as requested. The hearing representative directed recovery
of the overpayment by lump-sum payment.6
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of FECA7 provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of his duty.8 Section 8129(a) of FECA provides, in pertinent part, that when “an
overpayment has been made to an individual under this subchapter because of an error of fact or
law, adjustment shall be made under regulations prescribed by the Secretary of Labor by
decreasing later payments to which an individual is entitled.”9

5

OWCP adjusted appellant’s entitlement amount to reimburse him for the duplicate deduction of health and life
insurance premiums.
6

The Board’s jurisdiction is limited to reviewing those cases where OWCP seeks recovery from continuing
compensation under FECA. Judith A. Cariddo, 55 ECAB 348, 353 (2004). As OWCP directed recovery by lumpsum payment, the Board does not have jurisdiction over the recovery issue.
7

5 U.S.C. §§ 8101-8193.

8

Id. at § 8102(a).

9

Id. at § 8129(a).

3

Section 8116(d)(2) of FECA10 provides for limitations on the right to receive
compensation benefits. This section of FECA provides that, while an employee is receiving
compensation, he may not receive salary, pay or remuneration of any type from the United
States, except for services actually performed or for certain payments related to service in the
armed forces, including benefits administered by the Department of Veterans Affairs unless such
benefits are payable for the same injury or the same death being compensated for under FECA.11
The implementing regulations provide that a beneficiary may not receive wage-loss
compensation concurrently with a federal retirement or survivor annuity.12 The beneficiary must
elect the benefit that he or she wishes to receive.13
ANALYSIS -- ISSUE 1
The Board finds that appellant received an overpayment of compensation in the amount
of $13,519.75. The record reflects that, from April 17, 2008 to October 24, 2009, appellant
received compensation benefits under FECA at the same time that he received OPM disability
retirement benefits and had actual earnings. His compensation benefits had not been offset by
the correct amount of OPM benefits he received attributable to his federal service. The Board
finds that this created an overpayment of compensation.14
On appeal, counsel does not contest the fact or amount of the overpayment. He asserts
generally that OWCP’s July 27, 2010 decision was “contrary to fact and law.” However, there
is no contrary evidence regarding the fact and the amount of the overpayment. Also, counsel
alleged no specific error in OWCP’s calculations. The Board finds that appellant received an
overpayment of $13,519.75 for the period April 17, 2008 to October 24, 2009.
LEGAL PRECEDENT -- ISSUE 2
Section 8129(a) of FECA provides that, where an overpayment of compensation has been
made because of an error of fact or law, adjustment shall be made by decreasing later payments
to which an individual is entitled. The only exception to this requirement is a situation which
meets the tests set forth as follows in section 8129(b): Adjustment or recovery by the United
States may not be made when incorrect payment has been made to an individual who is without
fault and when adjustment or recovery would defeat the purpose of the Act or would be against
equity and good conscience.15

10

Id. at § 8116(d)(2).

11

Id. at § 8116(a).

12

20 C.F.R. § 10.421(a).

13

Id.

14

Id.

15

5 U.S.C. § 8129.

4

OWCP regulations, at 20 C.F.R. § 10.438, state:
“(a) The individual who received the overpayment is responsible for providing
information about income, expenses and assets as specified by [OWCP]. This
information is needed to determine whether or not recovery of an overpayment
would defeat the purpose of [FECA] or be against equity and good conscience.
This information will also be used to determine the repayment schedule, if
necessary.
“(b) Failure to submit the requested information within 30 days of the request
shall result in denial of waiver and no further request for waiver shall be
considered until the requested information is furnished.”16
The Board has held that OWCP must rely on current financial information when
determining eligibility for waiver of an overpayment.17
ANALYSIS -- ISSUE 2
Although appellant was found without fault in creating the $13,519.75 overpayment, he
bears responsibility for providing the financial information necessary to support a request for
waiver of the recovery. OWCP requested that he provide financial information and submit any
request for waiver within 30 days of the preliminary overpayment determination. At the June 8,
2010 hearing, OWCP’s hearing representative again directed appellant to provide financial
documents showing his income, assets and expenses. However, appellant did not submit the
requested information. He did not supply the information that OWCP required to determine
whether or not recovery of the overpayment would defeat the purpose of FECA or be against
equity and good conscience.18 The Board therefore finds that OWCP properly denied waiver of
recovery of the overpayment pursuant to 20 C.F.R. § 14.438(b).19
On appeal, counsel contends that OWCP’s July 27, 2010 decision, including the denial of
waiver, was “contrary to fact and law.” As stated, appellant failed to submit financial
information as requested. Therefore, OWCP properly denied waiver of recovery of the
overpayment.

16

20 C.F.R. § 10.438.

17

Thomas E. Ray, 51 ECAB 344 (2000) (the Board remanded the case for further development on the issue of
waiver where the Office relied on three-year-old financial information in its waiver determination); Carol R.
Graham, Docket No. 02-2198 (issued February 4, 2003) (the Board remanded the case for further development on
the issue of waiver as the Office relied on financial information that was 16 months old in determining the
claimant’s eligibility for waiver of the overpayment); Ronald E. Smith, 36 ECAB 652 (1985) (the Board found that
the Office should have attempted to obtain current financial information prior to determining the claimant’s
eligibility for waiver).
18

20 C.F.R. § 10.438(a).

19

See Madelyn Y. Grant, 57 ECAB 533 (2006). See also D.R., Docket No. 09-1537 (issued April 15, 2010).

5

CONCLUSION
The Board finds that OWCP properly determined that appellant received an overpayment
of compensation in the amount of $13,519.75 for the period April 17, 2008 to October 24, 2009.
The Board further finds that OWCP properly denied waiver of the recovery of the overpayment.
ORDER
IT IS HEREBY ORDERED THAT the July 27, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 11, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

6

